 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   BOARDS OF TRUSTEES OF THE                          Case No. 1:18-cv-00623-DAD-SAB
     ROOFERS LOCAL 27 HEALTH AND
 9   WELFARE TRUST FUND, et al.,                        ORDER REQUIRING PLAINTIFF TO FILE
                                                        STATUS REPORT
10                  Plaintiffs,
                                                        (ECF No. 15)
11           v.
                                                        NINETY DAY DEADLINE
12   ABSOLUTE URETHANE,

13                  Defendant.

14

15          Plaintiffs Boards of Trustees of the Roofers Local 27 Health and Welfare Trust Fund,

16 Roofers Local 27, Fresno Roofing Contractors Vacation Fund, and Roofers Local 27

17 Apprenticeship Training Fund filed this action on May 7, 2018 against Defendant Absolute

18 Urethane. On June 7, 2018, the Clerk of the Court entered default against Defendant Absolute

19 Urethane.
20          On September 10, 2018, Plaintiff filed a status report indicating that Defendant is

21 providing documents for an audit that may resolve this matter. Accordingly, IT IS HEREBY

22 ORDERED that Plaintiff shall file a notice of status of the audit within ninety days of the date of

23 entry of this order.

24
     IT IS SO ORDERED.
25

26 Dated:      December 11, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
